Case 8:19-cv-02874-SCB-TGW Document 10 Filed 04/09/20 Page 1 of 1 PageID 52




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ORALEE SPIVEY,

               Plaintiff,

v.                                                            Case No. 8:19-cv-2874-T-24 TGW

ALLEN CONNER ENTERPRISES,
INC. and GLEN CONNER,

            Defendants.
________________________/

                                             ORDER

       This cause comes before the Court on the parties= Joint Motion for Approval of

Settlement. (Doc. No. 9). In this motion, the parties ask the Court to review their settlement of

Plaintiff=s Fair Labor Standards Act claim. Having reviewed the settlement agreement and upon

due consideration of the motion and the record in this case, the Court finds that the settlement

agreement in this case is a fair and reasonable resolution of bona fide dispute over Fair Labor

Standards Act provisions. Accordingly, it is ORDERED AND ADJUDGED that the motion is

GRANTED.

       DONE AND ORDERED at Tampa, Florida, this 9th day of April, 2020.




       Copies to: Counsel of Record
